ROBERTSON, Presiding Judge.
After an ore tenus proceeding, the trial court found that the employee suffered an accident within the meaning of the Workmen’s Compensation Act. The trial court entered a detailed and comprehensive order concerning findings of fact and conclusions of law. Specifically, the trial court found that the employee had suffered an accident and had given the required notice to the employer. Further, the trial court found that the employee sustained a permanent partial disability to the body as a whole in the amount of thirty-five percent and awarded benefits accordingly.
However, the trial court failed to make a finding that the employee had sustained a “loss of ability to earn.” When the trial court fails to make such a finding, it has no basis for awarding compensation. Gibson v. Southern Stone Co., 500 So.2d 32 (Ala.Civ.App.1986). Therefore, this case must be reversed and remanded to the trial court for it to ascertain whether the employee has sustained a loss of ability to earn. Gibson.
REVERSED AND REMANDED WITH DIRECTIONS.
THIGPEN and RUSSELL, JJ., concur.